Exhibit 10.3

EXECUTION VERSION

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this “Agreement”),
dated as of December 21, 2017, is made between Par Hawaii Refining, LLC, a
Hawaii limited liability company (the “Company”), and J. Aron & Company LLC, a
New York limited liability company (“Aron”).

WHEREAS, the Company owns and operates a crude oil refinery and related assets
located in Kapolei, Hawaii (the “Refinery”) for the processing and refining of
Crude Oil (as defined below) and other feedstocks and the recovery therefrom of
refined products;

WHEREAS, the Company and Aron entered into a Supply and Offtake Agreement, dated
as of June 1, 2015, providing for a supply and offtake transaction under which
Aron agreed to supply Crude Oil to the Company to be processed at the Refinery
and purchase all Products (as defined below) from the Company produced at the
Refinery (such agreement, as from time to time amended prior to the date hereof,
the “Original S&O Agreement”);

WHEREAS, as a condition precedent to Aron’s obligations under the S&O Agreement,
the Company and Aron entered into a Pledge and Security Agreement dated as of
June 1, 2015 (the “Original Security Agreement”);

WHEREAS, the Company and Aron wish to amend and restate the Original S&O
Agreement and have entered into the Amended and Restated Supply and Offtake
Agreement dated as of the date hereof (the “S&O Agreement”); and

WHEREAS, it is a condition precedent to effectiveness of the S&O Agreement that
the Company and Aron enter into this Agreement amending and restating the
Original Security Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1 Definitions; Interpretation.

(a) Terms Defined in S&O Agreement. Subject to Section 1(c), all capitalized
terms used in this Agreement (including in the recitals hereof) and not
otherwise defined herein shall have the meanings assigned to them in the S&O
Agreement.

(b) Certain Defined Terms . As used in this Agreement, the following terms shall
have the following meanings:

“Accounts” means any and all of the Company’s accounts, as such term is defined
in Section 9-102 of the UCC.

“Acknowledgment Agreement” has the meaning specified in the S&O Agreement.

“Attributable Indebtedness” means, on any date, (i) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (ii) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.



--------------------------------------------------------------------------------

“Books” means all books, records and other written, electronic or other
documentation in whatever form maintained now or hereafter by or for the Company
in connection with the ownership of its assets or the conduct of its business or
evidencing or containing information relating to the Collateral, including:
(i) ledgers; (ii) records indicating, summarizing, or evidencing the Company’s
assets (including Inventory and Rights to Payment), business operations or
financial condition; (iii) computer programs and software; (iv) computer discs,
tapes, files, manuals, spreadsheets; (v) computer printouts and output of
whatever kind; (vi) any other computer prepared or electronically stored,
collected or reported information and equipment of any kind; and (vii) any and
all other rights now or hereafter arising out of any contract or agreement
between the Company and any service bureau, computer or data processing company
or other Person charged with preparing or maintaining any of the Company’s books
or records or with credit reporting, including with regard to the Company’s
Accounts.

“CDX” means the Central Data Exchange system of the EPA, through which all
required reports are uploaded electronically and through which is gained access
to EMTS.

“Chattel Paper” means any and all of the Company’s chattel paper, as such term
is defined in Section 9-102 of the UCC, including all Electronic Chattel Paper.

“Collateral” has the meaning set forth in Section 2(a).

“Commercial Tort Claims” means any and all of the Company’s commercial tort
claims, as such term is defined in Section 9-102 of the UCC, including any
described in Schedule 1.

“Control Agreement” means any control agreement or other agreement with any
securities intermediary, bank or other Person establishing Aron’s control with
respect to any Deposit Accounts, Letter-of-Credit Rights or Investment Property,
for purposes of Article 8 or Sections 9-104, 9-106 and 9-107 of the UCC.

“Controlled Account” means any Deposit Account or securities account of the
Company that is subject to a Control Agreement in form and substance
satisfactory to Aron.

“Crack Spread Hedge” means a cash-settled commodity transaction entered into
between Company and any Person (including an option, swap, floor, cap, collar,
forward sale or forward purchase) which is provided for the purpose of managing
the Company’s risk with respect to the spread created by the purchase by a party
of Crude Oil for delivery in the future and the sale by such party of gasoline,
diesel, jet fuel and/or heating oil under contract for future delivery
(regardless of whether such transaction is effected by means of one or more
futures contracts or over-the-counter hedging agreements); provided that a Crack
Spread Hedge may be based on a single agreement or trade or on a combination of
agreements or trades that are intended to collectively constitute a Crack Spread
Hedge.

 

2



--------------------------------------------------------------------------------

“Crack Spreads” means the spread created by the purchase of Crude Oil for
delivery in the future and the sale of gasoline, diesel, jet fuel and/or heating
oil under contract for future delivery.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event that with the giving of notice or the passing of time
or both would be an Event of Default.

“Deposit Account” means any deposit account, as such term is defined in
Section 9-102 of the UCC, maintained by or for the benefit of the Company,
whether or not restricted or designated for a particular purpose; provided,
however, the term “Deposit Account” shall exclude the Excluded Accounts.

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated herewith.

“Documents” means any of the Company’s documents, as such term is defined in
Section 9-102 of the UCC.

“Electronic Chattel Paper” means any and all of the Company’s electronic chattel
paper, as such term is defined in Section 9-102 of the UCC.

“EMTS” means the EPA Moderated Transaction System as defined in 40 C.F.R.
§80.1401 and regulated under Renewable Fuel Standards.

“Equipment” means any and all of the Company’s equipment, including any and all
fixtures, as such terms are defined in Section 9-102 of the UCC.

“Equity Interests” has the meaning specified in the S&O Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Event of Default” means any “Event of Default” under the S&O Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Accounts” means: (i) Deposit Accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of the Company’s employees (including, without limitation, pension fund accounts
and 401(k) accounts), (ii) any Deposit Account exclusively used for the posting
of cash collateral to support obligations arising under cash-collateralized
letters of credit or exposure from Hedging Agreements permitted under this
Agreement and the S&O Agreement, and (iii) any Note Collateral Account.

 

3



--------------------------------------------------------------------------------

“Excluded Assets” means (i) any property (other than equipment or inventory),
including any contract, lease, permit, license, license agreement, other
agreement or instrument to which the Company is a party or any of its rights or
interests thereunder, solely to the extent that the grant of a security interest
in such property (A) is prohibited by Applicable Law, (B) requires a consent of
any Governmental Authority pursuant to Applicable Law that has not been
obtained, or (C) is prohibited by, or constitutes a breach or default under, or
results in the termination of or requires any consent not obtained under, any
such contract, lease, permit, license, license agreement, other agreement or
instrument, or Applicable Law with respect thereto, evidencing, governing, or
giving rise to such property, (ii) any trademarks, trade names and other
intellectual property, (iii) Accounts and CC Receivables (as defined in the
Security Agreement (as defined in the Collateral Trust and Intercreditor
Agreement)) constituting identifiable proceeds of the Note Collateral,
(iv) Equity Interests in any Subsidiary of the Company, and (v) Excluded
Accounts; provided, however, that (x) with respect to any property that
constitutes Excluded Assets solely by operation of clause (i) of this sentence,
the Collateral shall include and such security interest shall automatically
attach to such property immediately at such time as such prohibition, breach,
default, termination (or right of termination) would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other Applicable
Law, and (y) any such property shall cease to constitute Excluded Assets at such
time as the condition causing such prohibition, breach, default, termination (or
right of termination) no longer exists and, in each case, to the extent
severable, the security interest therein shall attach immediately to any portion
of such property that would not result in the above specified consequences and
are not subject to such prohibitions specified in this proviso.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Intangibles” means any and all of the Company’s general intangibles, as
such term is defined in Section 9-102 of the UCC.

“Goods” means any and all of the Company’s goods, as such term is defined in
Section 9-102 of the UCC.

“Guarantee” means, as to any Person, (i) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(A) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (B) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the

 

4



--------------------------------------------------------------------------------

payment or performance of such Indebtedness or other obligation, (C) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (D) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (ii) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hedging Agreement” means any Swap Contract relating to Crude Oil, Products,
other feedstocks, other refined petroleum products or other hydrocarbons
(including without limitation any such agreement relating to Crack Spreads, time
spreads and grade differentials), entered into by a Person in the ordinary
course of business and for non-speculative purposes, that hedges or mitigates
risks to which such Person or any of its Subsidiaries has actual exposure.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(i) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(ii) all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(iii) net obligations of such Person under any Swap Contract;

(iv) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(v) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(vi) capital leases and Synthetic Lease Obligations;

(vii) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

5



--------------------------------------------------------------------------------

(viii) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any obligation in respect of any capital
lease or Synthetic Lease Obligation, as applicable, as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under Debtor Relief Laws.

“Instruments” means any and all of the Company’s instruments, as such term is
defined in Section 9-102 of the UCC.

“Intellectual Property” means the intellectual property of the Company listed on
Schedule 2.

“Inventory” means any of the Company’s inventory, as such term is defined in
Section 9-102 of the UCC.

“Investment” means, for any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (i) the purchase or other
acquisition of Equity Interests or other securities of another Person, (ii) a
loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other Indebtedness or
Equity Interest (or similar equity participation) in, another Person, including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor Guarantees any Indebtedness of such
other Person, or (iii) the purchase or other acquisition (in one transaction or
a series of transactions) of assets of another Person that constitute a business
unit.

“Investment Property” means any of the Company’s investment property, as such
term is defined in Section 9-102 of the UCC.

“Letter-of-Credit Rights” means any and all of the Company’s letter-of-credit
rights, as such term is defined in Section 9-102 of the UCC.

“Lien” means any security interest, lien, encumbrance, charge or other claim of
any nature.

 

6



--------------------------------------------------------------------------------

“Note Collateral” means assets of the Company on which the Company has granted,
or hereinafter grants, Liens to secure obligations under the Indenture, the
Notes and certain pari passu hedging agreements and pari passu indebtedness
pursuant to the Security Agreement, Mortgages and other Security Documents (each
as defined in the Collateral Trust and Intercreditor Agreement).

“Note Collateral Account” means any Collateral Account (as defined in the
Indenture as in effect as of the date hereof).

“Net Income” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, the net income of the Company and its Subsidiaries
(excluding extraordinary gains and extraordinary losses) for that period
calculated in accordance with GAAP (which, without limiting the generality of
the foregoing, shall reflect as an expense the full amount of federal and state
income taxes that the Company and its Subsidiaries would have owed as a
standalone corporate group with the Company as the ultimate parent reporting
entity of such group).

“Original Security Agreement” has the meaning specified in the recitals hereto.

“Par Pacific” means Par Pacific Holdings, Inc., a Delaware corporation.

“Permitted Letters of Credit” has the meaning specified in Section 5(b)(ii)(M).

“Permitted Liens” means:

(a) Liens pursuant to any Transaction Document;

(b) Liens existing on the date hereof securing Indebtedness listed on Schedule 4
and any permitted renewals or extensions thereof; provided that (1) the property
covered thereby is not changed, (2) the amount of Indebtedness secured or
benefited thereby is not increased except as contemplated by
Section 5(b)(ii)(B), (3) the direct or any contingent obligor with respect
thereto is not changed, and (4) any renewal or extension of the obligation
secured or benefitted thereby is permitted by Section 5(b)(ii)(B);

(c) Liens for Taxes, assessments or governmental charges or levies not yet due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(d) Liens in respect of property or assets of the Company imposed by law, which
were incurred in the ordinary course of business and do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business, and (1) which do not in the aggregate materially detract from the
value of the Company’s property or assets or materially impair the use thereof
in the operation of the business of the Company or (2) are not overdue for a
period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

 

7



--------------------------------------------------------------------------------

(e) Liens upon assets of the Company subject to capital leases and leases giving
rise to Synthetic Lease Obligations to the extent such capital leases and leases
giving rise to Synthetic Lease Obligations are permitted by Section 5(b)(ii)(E);
provided that (1) such Liens only serve to secure the payment of Indebtedness
arising under such capital lease obligation or leases giving rise to Synthetic
Lease Obligations and (2) the Lien encumbering the asset giving rise to the such
capital lease obligation or leases giving rise to Synthetic Lease Obligations
does not encumber other assets of the Company;

(f) Liens upon equipment or machinery acquired after Effective Date and used in
the ordinary course of business of the Company or any of its Subsidiaries to
secure Indebtedness permitted by Section 5(b)(ii)(F) and Section 5(b)(ii)(G);
provided, that in all events, the Lien encumbering the equipment or machinery so
acquired does not encumber any other asset of the Company;

(g) Liens arising out of the existence of judgments or awards in an aggregate
amount not to exceed $5,000,000 in respect of which the Company or any of its
Subsidiaries shall in good faith be prosecuting an appeal or proceedings for
review and in respect of which there shall have been secured a subsisting stay
of execution pending such appeal or proceedings;

(h) statutory and common law landlords’ Liens under leases to which the Company
is a party;

(i) Liens or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(j) Liens on cash collateral or deposits to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(k) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property, including minor title deficiencies, which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(l) Liens incurred in the ordinary course of business in connection with (1) the
shipping of goods or assets, which Liens are in favor of the shipper of such
goods or assets with respect amounts due to such shipper for the carriage of
such goods or assets and only attach to such goods or assets or (2) the purchase
of goods or assets, which Liens arise by operation of law in favor of the seller
of such goods or assets, only attach to such goods or assets and cease to be in
effect upon payment in full of the purchase price for such goods or assets;

 

8



--------------------------------------------------------------------------------

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(n) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank or banks with respect to cash management and
operating account arrangements;

(o) Liens granted in the ordinary course of business on insurance policies,
proceeds thereof and the unearned portion of insurance premiums with respect
thereto securing the financing of the unpaid cost of the insurance policies to
the extent the financing is permitted under Section 5(b)(ii)(L); and

(p) Liens on cash collateral posted solely to secure the Company’s reimbursement
obligations under Permitted Letters of Credit.

“Pledged Collateral” means any and all (i) Investment Property of the Company
constituting Collateral; (ii) Instruments constituting Collateral;
(iii) securities, property, interest, dividends and other payments and
distributions issued as an addition to, in redemption of, in renewal or exchange
for, in substitution or upon conversion of, or otherwise on account of, any of
the foregoing; (iv) certificates and instruments now or hereafter representing
or evidencing any of the foregoing; (v) rights, interests and claims with
respect to the foregoing, including under any and all related agreements,
instruments and other documents, and (vi) cash and non-cash proceeds of any of
the foregoing, in each case whether presently existing or owned or hereafter
arising or acquired and wherever located, and as from time to time received or
receivable by, or otherwise paid or distributed to or acquired by, the Company;
provided that Pledged Collateral shall not include at any time any Equity
Interests in any Subsidiary of the Company.

“Proceeds” means all proceeds, as such term is defined in Section 9-102 of the
UCC.

“Proceeds Account” has the meaning set forth in Section 10(c).

“Related Party” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Rights to Payment” means any and all of the Company’s Accounts constituting
Collateral and any and all of the Company’s rights and claims to the payment or
receipt of money or other forms of consideration of any kind in, to and under or
with respect to its Chattel Paper, Documents, General Intangibles, Instruments,
Investment Property, Letter-of-Credit Rights, Proceeds and Supporting
Obligations, in each case, to the extent constituting Collateral.

 

9



--------------------------------------------------------------------------------

“RIN” or “Renewable Identification Number” means any Renewable Identification
Number as defined in 40 C.F.R. § 80.1401 and regulated as part of Renewable Fuel
Standards.

“RVO” means any Renewable Volume Obligation as defined in 40 C.F.R. § 80.1407
and regulated as part of Renewable Fuel Standards.

“S&O Agreement” has the meaning specified in the recitals hereto.

“Secured Obligations” means all obligations of the Company to Aron under or in
connection with the S&O Agreement and the other Transaction Documents, including
all fees due from the Company thereunder and all other amounts payable by the
Company to Aron thereunder or in connection therewith, and, in each case,
whether now existing or hereafter arising, and whether due or to become due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
and including interest that accrues after the commencement by or against the
Company of any Insolvency Proceeding naming such Person as the debtor in such
proceeding.

“Specified Hedging Agreement” means a Hedging Agreement that is a Crack Spread
Hedge, a time spread hedge or a grade or basis differential hedge.

“Supporting Obligations” means all supporting obligations, as such term is
defined in Section 9-102 of the UCC.

“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any such agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (i) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (ii) for any date prior to
the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Aron or any Affiliate of Aron).

 

10



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Transaction Documents” has the meaning specified in the S&O Agreement.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York.

(c) Terms Defined in UCC. Where applicable and except as otherwise defined
herein, terms used in this Agreement shall have the meanings assigned to them in
the UCC; provided, however, that to the extent that the UCC is used to define
any term herein and such term is defined differently in different Articles of
the UCC, the definition of such term contained in Article 9 shall govern.

(d) Interpretation. The rules of interpretation set forth in Section 1.2 of the
S&O Agreement shall be applicable to this Agreement and are incorporated herein
by this reference.

(e) Amendment and Restatement. This Agreement amends and restates the Original
Security Agreement. The obligations of the Company under the Original Security
Agreement and the grant of security interest in the Collateral by the Company
under the Original Security Agreement shall continue under this Agreement but
solely to the extent of the security interest in the Collateral as defined in
this Agreement, and, to such extent, shall not in any event be terminated,
extinguished or annulled, but shall hereafter be governed by this Agreement. All
references to the Original Security Agreement in any Transaction Document (other
than this Agreement) or other document or instrument delivered in connection
therewith shall be deemed to refer to this Agreement and the provisions hereof.
It is understood and agreed that the Original Security Agreement is being
amended and restated by entry into this Agreement on the date hereof.

SECTION 2 Security Interest.

(a) Grant of Security Interest. As security for the payment and performance of
the Secured Obligations, the Company hereby grants to Aron a security interest
in all of the Company’s right, title and interest in, to and under all of its
personal property, wherever located and whether now existing or owned or
hereafter acquired or arising, including the following property (collectively,
the “Collateral”): (i) all Inventory, including, but not limited to Crude Oil
and Products; (ii) all Accounts; (iii) all RINs; (iv) all Investment Property,
Chattel Paper, General Intangibles, Commercial Tort Claims, Documents and
Instruments, in each case, to the extent relating to items in clauses (i), (ii)
and (iii); (v) all Deposit Accounts and cash and cash equivalents; (vi) books
and records relating to clauses (i) through (v); and (vi) all Proceeds of
(including proceeds of business interruption and other insurance), and
Supporting Obligations (including Letter-of-Credit Rights) with respect to, any
of the foregoing; provided, however, that notwithstanding any other provision
set forth in this Section 3, this Agreement shall not at any time constitute a
grant of a security interest in any property that is, at such time, an Excluded
Asset, and the term “Collateral” and each of the defined terms incorporated
therein shall exclude the Excluded Assets.

 

11



--------------------------------------------------------------------------------

(b) Company Remains Liable. Anything herein to the contrary notwithstanding,
(i) the Company shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (ii) the exercise by Aron of any of the
rights granted to Aron hereunder or under any other Transaction Document shall
not release the Company from any of its duties or obligations under any such
contracts, agreements and other documents included in the Collateral, and
(iii) Aron shall not have any obligation or liability under any such contracts,
agreements and other documents included in the Collateral by reason of this
Agreement, nor shall Aron be obligated to perform any of the obligations or
duties of the Company thereunder or to take any action to collect or enforce any
such contract, agreement or other document included in the Collateral hereunder.

(c) Continuing Security Interest. The Company agrees that this Agreement shall
create a continuing security interest in the Collateral which shall remain in
effect until terminated in accordance with Section 23.

(d) Acknowledgment Agreement. The Company acknowledges and agrees that Aron, the
Notes Collateral Trustee, the ABL Agent, and the Company are parties to the
Acknowledgment Agreement and that nothing in this Agreement limits Aron’s rights
under the Acknowledgment Agreement.

SECTION 3 Perfection and Priority.

(a) Financing Statements, Etc. The Company hereby authorizes Aron to file at any
time and from time to time any financing statements describing the Collateral,
and the Company shall execute and deliver to Aron, and the Company hereby
authorizes Aron to file (with or without the Company’s signature) at any time
and from time to time, all amendments to financing statements, continuation
financing statements, termination statements, assignments, affidavits, reports,
notices and all other documents and instruments, in form satisfactory to Aron,
as Aron may reasonably request, to perfect and continue perfected, maintain the
priority of or provide notice of Aron’s security interest in the Collateral and
to accomplish the purposes of this Agreement. Without limiting the generality of
the foregoing, the Company (i) ratifies and authorizes the filing by Aron of any
financing statements filed with respect to the Collateral prior to the date
hereof and (ii) shall from time to time take the actions specified in
subsections (b) through (j) below.

(b) [Reserved].

(c) Instrument Collateral. Anything to the contrary notwithstanding, so long as
no Event of Default shall have occurred and be continuing, (i) the Company may
retain for collection in the ordinary course any Instruments received by the
Company in the ordinary course of business, and Aron shall, promptly upon
request of the Company, make appropriate arrangements for making any other
Instruments constituting Collateral available to the payor of

 

12



--------------------------------------------------------------------------------

any such Instrument for purposes of presentation, collection or renewal (any
such arrangement to be effected, to the extent required under Applicable Law to
continue perfected Aron’s security interest hereunder in such Instruments,
against trust receipt or like document), and (ii) the Company may retain any
additional Pledged Collateral consisting of Instruments, as long as the
aggregate amount of any such Instruments so retained by the Company shall not
exceed $1,000,000.

(d) Transfer of Security Interest Other Than by Delivery. If for any reason
Pledged Collateral cannot be delivered to or for the account of Aron as provided
in subsection 3(c), the Company shall promptly take such other steps as may be
necessary or as shall be reasonably requested from time to time by Aron to
effect a transfer of a perfected first priority security interest in and pledge
of the Pledged Collateral to Aron pursuant to the UCC. To the extent
practicable, the Company shall thereafter deliver the Pledged Collateral to or
for the account of Aron as provided in subsection 3(c).

(e) [Reserved].

(f) Documents, Etc.The Company shall deliver to Aron, or an agent designated by
it, appropriately endorsed or accompanied by appropriate instruments of transfer
or assignment, all Documents and Chattel Paper, and all other Rights to Payment
at any time evidenced by promissory notes, trade acceptances or other
instruments, in each case, to the extent constituting Collateral and not already
delivered hereunder pursuant to this Section 3; provided, however, that unless
an Event of Default shall have occurred and be continuing, the Company shall not
be required to deliver any Document, Chattel Paper, promissory note, trade
acceptance or other instrument, as long as the aggregate amount of any such
Collateral so retained by the Company shall not exceed $1,000,000. Upon the
request of Aron, the Company shall mark all Documents and Chattel Paper
constituting Collateral with such legends as Aron shall reasonably specify.

(g) Bailees. Any Person (other than Aron) at any time and from time to time
holding all or any portion of the Collateral shall be deemed to, and shall, hold
the Collateral as the agent of, and as pledge holder for, Aron. At any time and
from time to time, Aron may give notice to any such Person holding all or any
portion of the Collateral that such Person is holding the Collateral as the
agent and bailee of, and as pledge holder for, Aron, and obtain such Person’s
written acknowledgment thereof. Without limiting the generality of the
foregoing, the Company will join with Aron in notifying any Person who has
possession of any Collateral of Aron’s security interest therein and obtaining
an acknowledgment from such Person that it is holding the Collateral for the
benefit of Aron.

(h) Control. The Company shall cause all Deposit Accounts and securities
accounts (other than Excluded Accounts) to be Controlled Accounts, and the
Company will cooperate with Aron in obtaining control (as defined in the UCC) of
Collateral consisting of any Deposit Accounts, Electronic Chattel Paper,
Investment Property (excluding the Equity Interests of any Subsidiary) or
Letter-of-Credit Rights, including delivery of Control Agreements, as Aron may
reasonably request, to perfect and continue perfected, maintain the priority of
or provide notice of Aron’s security interest in such Collateral.

 

13



--------------------------------------------------------------------------------

(i) [Reserved.]

(j) Purchase Money Security Interests. To the extent the Company uses the
proceeds of any of the Secured Obligations to purchase Collateral, subject to
the requirements of the S&O Agreement, the Company’s repayment of the Secured
Obligations shall apply on a “first-in, first-out” basis so that the portion of
the Secured Obligations used to purchase a particular item of Collateral shall
be paid in the chronological order in which the Company purchased the
Collateral.

SECTION 4 Representations and Warranties. So long as any of the Secured
Obligations (other than contingent indemnification obligations) remain
unsatisfied, the Company represents and warrants to Aron that:

(a) Location of Chief Executive Office and Collateral. The Company’s chief
executive office and principal place of business (as of the Commencement Date)
is located at the address set forth in Schedule 1, and all other locations (as
of the Commencement Date) where the Company conducts business or Collateral is
kept are set forth in Schedule 1.

(b) Locations of Books. All locations where Books pertaining to the Rights to
Payment are kept, including all equipment necessary for accessing such Books and
the names and addresses of all service bureaus, computer or data processing
companies and other Persons keeping any Books or collecting Rights to Payment
for the Company, are set forth in Schedule 1.

(c) Jurisdiction of Organization and Names. The Company’s jurisdiction of
organization is set forth in Schedule 1; and the Company’s exact legal name is
as set forth in the first paragraph of this Agreement. All trade names and trade
styles under which the Company presently conducts its business operations are
set forth in Schedule 1, and, except as set forth in Schedule 1, the Company has
not, at any time in the past: (i) been known as or used any other corporate,
trade or fictitious name; (ii) changed its name; (iii) been the surviving or
resulting corporation in a merger or consolidation; or (iv) acquired through
asset purchase or otherwise any business of any Person.

(d) Collateral. The Company has rights in or the power to transfer the
Collateral, and the Company is the sole and complete owner of the Collateral
(or, in the case of after-acquired Collateral, at the time the Company acquires
rights in such Collateral, will be the sole and complete owner thereof), free
from any Lien other than Permitted Liens.

(e) Enforceability; Priority of Security Interest. (i) This Agreement creates a
security interest which is enforceable against the Collateral in which the
Company now has rights and will create a security interest which is enforceable
against the Collateral in which the Company hereafter acquires rights at the
time the Company acquires any such rights; and (ii) Aron has a perfected and
first priority security interest in the Collateral, in which the Company now has
rights, and will have a perfected and first priority security interest in the
Collateral in which the Company hereafter acquires rights at the time the
Company acquires any such rights, in each case, subject to Permitted Liens and
securing the payment and performance of the Secured Obligations.

 

14



--------------------------------------------------------------------------------

(f) Other Financing Statements. Other than (i) financing statements disclosed to
Aron and (ii) financing statements in favor of Aron, no effective financing
statement naming the Company as debtor, assignor, grantor, mortgagor, pledgor or
the like and covering all or any part of the Collateral is on file in any filing
or recording office in any jurisdiction.

(g) Rights to Payment.

(i) The Rights to Payment represent valid, binding and enforceable obligations
of the account debtors or other Persons obligated thereon, representing, bona
fide transactions completed in accordance with the terms and provisions
contained in any documents related thereto;

(ii) the Company has not assigned any of its rights under the Rights to Payment
except as provided in this Agreement or as set forth in the other Transaction
Documents; and

(iii) all Rights to Payment comply in all material respects with Applicable Law
concerning form, content and manner of preparation and execution.

(h) Inventory. No Inventory is stored with any bailee, warehouseman or similar
Person or on any premises leased to the Company, nor has any Inventory been
consigned to the Company or consigned by the Company to any Person or is held by
the Company for any Person under any “bill and hold” or other arrangement,
except as set forth in Schedule 1.

(i) [Reserved].

(j) [Reserved].

(k) Deposit Accounts. The names and addresses of all financial institutions at
which the Company maintains its Deposit Accounts, and the account numbers and
account names of such Deposit Accounts, are set forth in Schedule 1.

(l) Instrument Collateral. (i) The Company has not previously assigned any
interest in any Instruments (other than such interests as will be released on or
before the date hereof), (ii) no Person other than the Company owns an interest
in the Instruments (whether as joint holders, participants or otherwise), and
(iii) no material default exists under or in respect of the Instruments of the
Company.

(m) [Reserved].

(n) Investment Property; Instruments; and Chattel Paper. All securities accounts
of the Company and Investment Property of the Company are set forth in
Schedule 1, and all Instruments and Chattel Paper held by the Company are also
set forth in Schedule 1.

(o) Control Agreements. No Control Agreements exist with respect to any
Collateral other than any Control Agreements in favor of Aron.

 

15



--------------------------------------------------------------------------------

(p) Letter-of-Credit Rights. The Company does not have any Letter-of-Credit
Rights except as set forth in Schedule 1.

(q) Commercial Tort Claims. The Company does not have any Commercial Tort Claims
except as set forth in Schedule 1.

(r) Real Property Leases. Except as set forth on Schedule 1, the Company is not
and will not become a lessee under any real property lease or other agreement
governing the location of Collateral at the premises of another Person pursuant
to which the lessor or such other Person may obtain any rights in any of the
Collateral, and no such lease or other such agreement now prohibits, restrains,
impairs or will prohibit, restrain or impair the Company’s right to remove any
Collateral from the premises at which such Collateral is situated, except for
the usual and customary restrictions contained in such leases of real property.

(s) Insurance. Aron is named as loss payee or additional insured, as
appropriate, on each insurance policy identified on Schedule 1.

SECTION 5 Covenants. So long as any of the Secured Obligations (other than
contingent indemnification obligations) remain unsatisfied, the Company agrees
that:

(a) General Covenants.

(i) Defense of Collateral. The Company will appear in and defend any action,
suit or proceeding which may affect to a material extent its title to, or right
or interest in, or Aron’s right or interest in, the Collateral.

(ii) Preservation of Collateral. The Company will do and perform all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
Collateral.

(iii) Compliance with Laws, Etc. The Company will comply in all material
respects with all laws, regulations and ordinances, and all policies of
insurance, relating in a material way to the possession, operation, maintenance
and control of the Collateral.

(iv) Location of Books and Chief Executive Office. The Company will: (A) keep
all Books pertaining to the Rights to Payment at the locations set forth in
Schedule 1; and (B) give at least 30 days’ prior written notice to Aron of
(1) any changes in any such location where Books pertaining to the Rights to
Payment are kept, including any change of name or address of any service bureau,
computer or data processing company or other Person preparing or maintaining any
Books or collecting Rights to Payment for the Company or (2) any changes in the
location of the Company’s chief executive office or principal place of business.

(v) Location of Collateral. The Company will: (A) keep the Collateral at the
locations set forth in Schedule 1, or at such other locations as may be
disclosed in writing to Aron pursuant to clause (B) and will not remove any such
Collateral from such locations (other than in connection with sales of Inventory
in the ordinary course of the Company’s business, other dispositions permitted
by Section 5(b)(i), as otherwise permitted under the S&O Agreement and movements
of Collateral from one disclosed location to another disclosed location within
the United States), except upon at least 30 days’ prior written notice of any
removal to Aron; and (B) give Aron at least 30 days’ prior written notice of any
change in the locations set forth in Schedule 1.

 

16



--------------------------------------------------------------------------------

(vi) Change in Name, Identity or Structure. The Company will give at least 30
days’ prior written notice to Aron of (A) any change in its name, (B) any change
in its jurisdiction of organization, (C) any change in its registration as an
organization (or any new such registration); and (D) any changes in its identity
or structure in any manner which might make any financing statement filed
hereunder incorrect or seriously misleading; provided that the Company shall not
change its jurisdiction of organization to a jurisdiction outside of the United
States.

(vii) Maintenance of Records. The Company will keep separate, accurate and
complete Books with respect to the Collateral, disclosing Aron’s security
interest hereunder.

(viii) Leased Premises; Collateral Held by Warehouseman, Bailee, Etc.

(A) The Company will use commercially reasonable efforts to obtain from each
Person from whom the Company leases any premises, and from each other Person at
whose premises any Collateral is at any time present (including any bailee,
warehouseman or similar Person), within 45 days of (1) the Restatement Effective
Date or (2) if later, the date the Company enters into a lease of or a contract
to hold Collateral at any premises, any such collateral access, subordination,
landlord waiver, bailment, consent and estoppel agreements, as Aron may
reasonably require, in form and substance satisfactory to Aron; provided that,
with respect to any such Person that is an Affiliate of the Company, the Company
will cause such Person to deliver to Aron a “bailee’s letter” in substantially
the form attached as Exhibit A hereto no later than 45 days after the
Restatement Effective Date or, if later, the date such lease or contract is
entered into. In the event that any such Person becomes an Affiliate of the
Company after the Restatement Effective Date, the Company will cause such Person
to deliver such bailee’s letter no later than 45 days after the date such Person
becomes an Affiliate of the Company.

(B) The Company will use commercially reasonable efforts to obtain from each
Person (other than Aron) with whom the Company has entered into a catalyst
lease, within 45 days of (1) the Restatement Effective Date or (2) if later, the
date the Company enters into such catalyst lease, such consent to collateral
assignment or attornment agreement as Aron may reasonably require, in form and
substance satisfactory to Aron; provided that, with respect to any such Person
that is an Affiliate of the Company, the Company will cause such Person to
deliver to Aron such consent to collateral assignment or attornment agreement no
later than 45 days after (1) the Restatement Effective Date or (2) if later, the
date such lease is entered into. In the event that such Person becomes an
Affiliate of the Company after the Restatement Effective Date, the Company will
cause such Person to deliver such consent to collateral assignment or attornment
agreement no later than 15 days after the date such Person becomes an Affiliate
of the Company.

(ix) Rights to Payment. The Company will:

 

17



--------------------------------------------------------------------------------

(A) with such frequency as Aron may reasonably require but no more than once per
fiscal quarter, or as may be required under the S&O Agreement, furnish to Aron
full and complete reports, in form and substance satisfactory to Aron, with
respect to the Accounts;

(B) if any Accounts arise from contracts with the United States or any
department, agency or instrumentality thereof, promptly notify Aron thereof and
execute any documents and instruments and take any other steps reasonably
requested by Aron in order that all monies due and to become due thereunder
shall be assigned to Aron and notice thereof be given to the Federal authorities
sufficient for such security interest to be recognized under the Federal
Assignment of Claims Act;

(C) (1) upon the reasonable request of Aron at any time, notify all or any
designated portion of the account debtors and other obligors on the Rights to
Payment of the security interest hereunder, and (2) upon the occurrence and
during the continuance of an Event of Default and upon the request of
Aron, notify the account debtors and other obligors on the Rights to Payment or
any designated portion thereof that payment shall be made directly to Aron or to
such other Person or location as Aron shall specify;

(D) take any and all actions, including actions requested by Aron, to ensure
that all Accounts of the Company will be paid to a bank deposit account at a
bank acceptable to Aron and with which Aron has entered into a Control Agreement
in favor of Aron (the “Collection Account”) and pursuant to which Aron has a
perfected security interest therein and, if any Person obligated on an Account
constituting Collateral pays directly to the Company, the Company shall promptly
remit such sums to the Collection Account. Until deposited in the Collection
Account, any such amounts to be remitted shall be held in trust for the benefit
of Aron and shall be segregated from other funds of the Company. Upon the
occurrence of an Event of Default, Aron shall have the right to notify the
customers or obligors under any Accounts of the assignment of such Accounts to
Aron and to direct such customers or obligors to make payment of all amounts due
or to become due directly to Aron or to such other account designated by Aron;
and

(E) without limiting the Company’s obligations under (D), upon the occurrence
and during the continuance of any Event of Default and the exercise of remedies
by Aron under any Transaction Document, establish such lockbox or similar
arrangements for the payment of the Accounts and other Rights to Payment as Aron
shall require.

As used in this Section 5(a)(ix), the term “Accounts” shall exclude any Accounts
constituting identifiable proceeds of the Note Collateral.

(x) Instruments, Investment Property, Etc. Upon the request of Aron, the Company
will (A) promptly deliver to Aron, or an agent designated by it, appropriately
endorsed or accompanied by appropriate instruments of transfer or assignment,
all Instruments, Documents, Chattel Paper and certificated securities with
respect to any Investment Property, all letters of credit, and all other Rights
to Payment, in each case, constituting Collateral and at any time evidenced by
promissory notes, trade acceptances or other instruments, (B) cause any
securities intermediaries to show on their books that Aron is the entitlement
holder with respect

 

18



--------------------------------------------------------------------------------

to any Investment Property constituting Collateral, and/or obtain Control
Agreements in favor of Aron from such securities intermediaries, in form and
substance satisfactory to Aron, with respect to any Investment Property
constituting Collateral, as reasonably requested by Aron, and (C) provide such
notice, obtain such acknowledgments and take all such other action, with respect
to any Chattel Paper, Documents and Letter-of-Credit Rights, in each case,
constituting Collateral, as Aron shall reasonably specify.

(xi) Deposit Accounts and Securities Accounts. The Company will give Aron prompt
notice of the establishment of any new Deposit Account and of any new securities
account (other than an Excluded Account) established by the Company with respect
to any Investment Property.

(xii) Inventory. The Company will not store any Inventory with a bailee,
warehouseman or similar Person or on premises leased to the Company other than
in Included Locations (solely to the extent contemplated and permitted under the
S&O Agreement) and those locations identified in Schedule 1, and will not
dispose of any Inventory on a bill-and-hold, guaranteed sale, sale and return,
sale on approval, consignment or similar basis, and will not acquire any
Inventory from any Person on any such basis, without in each case giving Aron
prior written notice thereof.

(xiii) [Reserved.]

(xiv) Notices, Reports and Information. The Company will (A) notify Aron of any
other modifications of or additions to the information contained in Schedule 1
(including any acquisition or holding of an interest in any Chattel Paper,
Commercial Tort Claims and Letter-of-Credit Rights constituting Collateral);
(B) notify Aron of any material claim made or asserted against the Collateral by
any Person and of any change in the composition of the Collateral or other event
which could materially adversely affect the value of the Collateral or Aron’s
Lien thereon; (C) furnish to Aron such listings, descriptions and schedules with
respect to Inventory, and such other reports and other information in connection
with the Collateral, as Aron may reasonably request, all in reasonable detail;
and (D) upon the reasonable request of Aron make such demands and requests for
information and reports as the Company is entitled to make in respect of the
Collateral.

(xv) [Reserved].

(xvi) Insurance. (A) The Company shall carry and maintain in full force and
effect, at the expense of the Company all insurance coverages with financially
sound and reputable insurance companies and comply with all agreements in
respect thereof as required by Article 16 of the S&O Agreement.

(B) The Company shall take all actions, including actions requested by Aron, to
ensure that all insurance proceeds payable to the Company with respect to the
Collateral will be paid to a bank deposit account at a bank acceptable to Aron
and with which Aron has entered into a Control Agreement in favor of Aron (the
“Insurance Proceeds Account”) and pursuant to which Aron has a perfected
security interest therein and, if any insurance proceeds with respect to the
Collateral are paid directly to the Company, the Company shall promptly remit
such sums to the Insurance Proceeds Account. Until deposited in the Insurance
Proceeds Account, any such amounts to be remitted shall be held in trust for the
benefit of Aron and shall be segregated from other funds of the Company.

 

19



--------------------------------------------------------------------------------

(xvii) RINs.

(A) Nothing in the S&O Agreement or any of the Transaction Documents shall be
interpreted or deemed to impart any responsibility to Aron to comply with
Renewable Fuel Standards (including requirements therein for RVOs and RINs) as
an “obligated party” pursuant to 40 C.F.R. Part 80, as amended from time to
time, by virtue of the transactions contemplated by this Agreement and the S&O
Agreement. Notwithstanding any other terms or provisions of the S&O Agreement,
in all transactions under the S&O Agreement and the other Transaction Documents,
the Company has complied and shall comply with Renewable Fuel Standards
(including requirements therein for RVOs and RINs) as an “obligated party”
pursuant to 40 C.F.R. Part 80, as amended from time to time and remains solely
responsible for the proper accounting of RINS, as well as the replacement of any
invalid RINs that are required in connection with such obligation or any other
activities or transactions of the Company and any and all costs and expenses
associated therewith. The Company has registered with the EPA under a separate
company identification number (the “Company ID”) and established an account in
the CDX and EMTS under the Company ID (“EMTS Account”), provided that,
commencing January 1, 2018, Par Pacific shall register for itself and its
subsidiaries under a single identification number, with allocations to its
subsidiaries, including the Company. Any RINs allocated to the Company in the
foregoing manner shall be the property of the Company and constitute part of the
Collateral hereunder. Promptly following the submission of annual reports by Par
Pacific into its CDX Account on or around March 31 of each year, the Company
shall provide copies of all such reports to Aron. In addition, the Company
shall, from time to time upon the reasonable request of Aron, (i) provide or
cause Par Pacific to provide to Aron such further confirmation of the RINs
allocated to and owned by the Company, (ii) execute such further documents and
instruments and take such further actions to confirm the status of such RINs as
part of the Collateral hereunder, and (iii) endeavor to obtain from such other
creditors of Par Pacific or its subsidiaries, additional acknowledgements or
other agreements recognizing that RINs allocated to the Company in the foregoing
manner constitute property of the Company and accordingly are part of the
Collateral hereunder.

(B) At any time after the occurrence and during the continuation of an Event of
Default (and without limiting any other rights or remedies of Aron hereunder,
under any other Transaction Document or otherwise), the Company agrees that,
upon the request of Aron, it will promptly execute such documents and take such
actions as Aron deems necessary or appropriate to enable Aron to execute
transactions relating to the RINS associated with any renewable fuels that are
part of the Collateral hereunder, including, without limitation, appointment of
an entity designated by Aron as authorized to execute transactions on the EMTS
system and enter into product transfer documents or similar agreements for the
transfer of RINs.

(b) Specified Covenants.

(i) Liens. The Company will not create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than Permitted Liens, except to the extent such
property, asset or revenue constitutes Note Collateral.

 

20



--------------------------------------------------------------------------------

(ii) Indebtedness. The Company will not create, incur, assume or suffer to exist
any Indebtedness, except:

(A) Indebtedness under the Transaction Documents;

(B) (i) Indebtedness outstanding on the date hereof and listed on Schedule 4,
(ii) Indebtedness under the Indenture or the Notes, and (iii) Indebtedness under
the ABL Facility and, in each case, any refinancings, refundings, renewals or
extensions thereof; provided that (1) the aggregate principal amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (2) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Company or Aron than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(C) Guarantees of the Company in respect of Indebtedness otherwise permitted
hereunder or under the S&O Agreement;

(D) obligations (contingent or otherwise) of the Company not secured by a Lien
existing or arising under any Swap Contract, provided that (1) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, assets, or property held or reasonably anticipated by such Person
and not for purposes of speculation; and (2) such Swap Contract does not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

(E) (i) capital leases and leases giving rise to Synthetic Lease Obligations
(excluding the catalyst leases and leases giving rise to Synthetic Lease
Obligations described in clause (ii) of this Section 5(b)(ii)(E)), relating to
equipment or real estate used in the business of the Company; provided that at
the time any such lease is entered into, the aggregate remaining Indebtedness
under all such leases then in existence shall not exceed $10,000,000 and
(ii) capital leases and leases giving rise to Synthetic Lease Obligations with
respect to the catalyst and related metals necessary or useful in the operation
of the Refinery;

(F) Indebtedness incurred to pay all or a portion of the purchase price of
equipment or machinery used in the ordinary course of business of the Company,
not to exceed $5,000,000 outstanding at any time;

 

21



--------------------------------------------------------------------------------

(G) Indebtedness incurred to pay all or a portion of the purchase price of
equipment or machinery installed or otherwise utilized or obtained in connection
with any turnaround at the Refinery;

(H) Indebtedness of the Company under Section 5(b)(iv);

(I) unsecured Indebtedness arising under intercompany transactions with any
Affiliate entered into in the ordinary course of the Company’s and such
Affiliate’s business;

(J) Indebtedness arising from the endorsement of instruments or other payment
items for deposit in the ordinary course of business or in respect of netting
services, overdraft protection, and other like services in the ordinary course
of business;

(K) Indebtedness of the Company with respect to performance bonds, surety bonds,
appeal bonds, guarantees or customs bonds required in the ordinary course of
business or in connection with the enforcement of rights or claims of the
Company or in connection with judgments that do not result in a Default or an
Event of Default, provided that the aggregate outstanding amount of all such
performance bonds, surety bonds, appeal bonds, guarantees and customs bonds
permitted by this clause (K) shall not at any time exceed $5,000,000;

(L) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Company, so long as the amount of such Indebtedness is
not in excess of the amount of the unpaid cost of, and shall be incurred only to
defer the cost of such insurance for the period in which such Indebtedness is
incurred;

(M) reimbursement obligations associated with letters of credit issued
(i) solely for the purchase of crude oil, refined products, and other feedstock
acquired by the Company in the ordinary course of business whether such
reimbursement obligations are secured or unsecured, or (ii) for general business
purposes in the ordinary course of business but, with respect to this clause
(ii), not at any time exceeding $2,000,000 (collectively, letters of credit
issued pursuant to clauses (i) or (ii), “Permitted Letters of Credit”);

(N) obligations arising under indemnities, guaranties, or contracts for the
acquisition of services, supplies or goods, in the ordinary course of business;
and

(O) unsecured Indebtedness incurred in the ordinary course of business in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding.

(iii) [Reserved.]

(iv) Permitted Hedging.

(A) The Company shall not create, incur, assume or permit to exist any
obligation under any Swap Contract relating to Crude Oil and Product, other
feedstocks, other refined petroleum products or other hydrocarbons other than
Specified Hedging Agreements that (I) reference Crude Oil or Products (each as
defined in the S&O Agreement), (II) are executed at

 

22



--------------------------------------------------------------------------------

market prices and are settled based on one or more indices that are highly
correlated to the purchase prices and sales prices of the referenced Crude Oil
or Products and (III) have a term not exceeding 18 months; provided that,
notwithstanding the foregoing, the Company and its Subsidiaries shall not be in
breach of this Section 5(b)(iv)(A) by entering into the S&O Agreement and
entering into any transactions thereunder or contemplated thereby.

(B) The Company shall not, and shall not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any obligation under any Crack Spread
Hedges that would result in the aggregate number of Product barrels (based on
the notional volumes of such transactions) scheduled to settle thereunder in any
single monthly period, as of any date, exceeding the applicable Maximum Hedged
Capacity. As used herein, “Maximum Hedged Capacity” means, as of any day, on a
product-by-product basis, (i) for each of the next 6 calendar months (the
“Initial Period”), the aggregate volume of Products not exceeding 75% of the
Refinery’s average monthly projected production volume of Products in such
Initial Period, (ii) each of the next 6 calendar months immediately following
the Initial Period (the “Second Period”), the aggregate volume of Products not
exceeding 50% of the Refinery’s average monthly projected production volume of
Products in such Second Period and (iii) for each of the next 6 calendar months
immediately following the Second Period (the “Third Period”), the aggregate
volume of Products not exceeding 25% of the Refinery’s average monthly projected
production volume of Products in such Third Period.

(v) Asset Dispositions. The Company shall not make any Disposition, except:

(A) Dispositions of obsolete or worn-out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(B) Dispositions of inventory in the ordinary course of business;

(C) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(D) the Company may lease (as lessee) or license (as licensee) real or personal
property in the ordinary course of business so long as any such lease or license
does not create a capital lease obligation or Synthetic Lease Obligation except
to the extent permitted by Section 5(b)(ii)(E);

(E) the Company may grant licenses, sublicenses, leases or subleases to other
Persons not materially interfering with the conduct of the business of the
Company, in each case so long as no such grant otherwise affects Aron’s security
interest in the asset or property subject thereto;

(F) the Company may liquidate or otherwise dispose of cash equivalents in the
ordinary course of business, in each case for cash at fair market value;

 

23



--------------------------------------------------------------------------------

(G) the Company may dispose of property and assets to the extent such property
and assets were the subject of a casualty or of condemnation proceedings upon
the occurrence of an event that gives rise to the receipt by the Company or any
of its Subsidiaries of any cash insurance proceeds or condemnation awards
payable (i) by reason of theft, loss, physical destruction, damage, taking or
any other similar event with respect to any property or assets of the Company or
(ii) under any policy of insurance maintained by any of them;

(H) Dispositions of the Company’s vehicles in the ordinary course of business;
and

(I) Dispositions of property or assets in transactions not otherwise permitted
by this Section 5(v) provided the net sale proceeds received from all assets or
property sold pursuant to this clause (H) shall not exceed $5,000,000 in any
fiscal year of the Company.

(vi) Transactions with Affiliates. Except as otherwise permitted under this
Agreement or the S&O Agreement, the Company shall not, and shall not permit any
of its Subsidiaries to:

(A) create any Subsidiaries;

(B) other than intercompany transactions between the Company and Par Pacific or
any of its Subsidiaries in the ordinary course of business related to tax
sharing, shared corporate offices space, payroll and other administrative
matters (collectively, “Corporate Overhead Expenses”), enter into any
transaction, including the purchase, sale or exchange of property or the
rendering of any services, with any Related Party of the Company, or enter into,
assume or suffer to exist, or permit any Subsidiary to enter into, assume or
suffer to exist, any employment, consulting, management or similar contract with
any Related Party of the Company, except in the ordinary course of the Company’s
or such Subsidiary’s business and upon fair and reasonable terms not less
favorable to the Company or such Subsidiary than it would obtain in a comparable
arm’s length transaction with a Person not a Related Party;

(C) allocate (or have allocated to it by Par Pacific or any of its Subsidiaries)
Corporate Overhead Expenses other than in a fair, equitable, proportionate and
consistent manner;

(D) make or become obligated to make payment of management or similar fees to
Par Pacific; or

(D) purchase or otherwise acquire the Equity Interests, assets (constituting a
business unit), obligations or other securities of or any interest in any
Affiliate of the Company, or otherwise extend any credit to, guarantee the
obligations of or make any additional investments in any Affiliate of the
Company.

(vii) Investments. Except as otherwise permitted under this Agreement or the S&O
Agreement, the Company shall not make any Investments except for:

(A) Investments consisting of cash equivalents or securities held in a
Controlled Account; and

 

24



--------------------------------------------------------------------------------

(B) transactions in the ordinary course of business with Affiliates or third
parties entered into on fair and reasonable terms which, in the case of any
transaction with an Affiliate, are on terms not less favorable to the Company
than it would obtain in a comparable arm’s length transaction with a Person
which is not an Affiliate.

SECTION 6 Rights to Payment and Pledged Collateral.

(a) Collection of Rights to Payment . Until Aron exercises its rights hereunder
to collect Rights to Payment, the Company shall endeavor in the first instance
diligently and in the ordinary course of its business to collect all amounts due
or to become due on or with respect to the Rights to Payment. At the request of
Aron, upon the occurrence and during the continuance of any Event of Default,
all remittances received by the Company with respect to the Collateral shall be
held in trust for Aron and, in accordance with Aron’s instructions, remitted to
Aron or deposited to an account with Aron in the form received (with any
necessary endorsements or instruments of assignment or transfer).

(b) Pledged Collateral. Unless and until an Event of Default shall have occurred
and be continuing, the Company shall be entitled to receive and retain for its
own account any cash dividend on or other cash distribution or payment, if any,
in respect of the Pledged Collateral; provided, however, that, the Company shall
not be entitled to receive (i) cash paid, payable or otherwise distributed in
redemption of, or in exchange for or in substitution of, any Pledged Collateral
held by the Company, or (ii) dividends and other distributions paid or payable
in cash in respect of any such Pledged Collateral in connection with a partial
or total liquidation or dissolution of any Person whose ownership interests
constitute Pledged Collateral or in connection with a reduction of capital,
capital surplus or paid-in-surplus or any other type of recapitalization
involving any such Person. At the request of Aron, upon the occurrence and
during the continuance of any Event of Default, Aron shall be entitled to
receive all distributions and payments of any nature with respect to any Pledged
Collateral, and all such distributions or payments held by the Company shall be
held in trust for Aron and, in accordance with Aron’s instructions, remitted to
Aron or deposited to an account with Aron in the form received (with any
necessary endorsements or instruments of assignment or transfer). Following the
occurrence and during the continuance of an Event of Default, any such
distributions and payments with respect to any Pledged Collateral held in any
securities account shall be held and retained in such securities account, in
each case as part of the Collateral hereunder. Additionally, Aron shall have the
right, upon the occurrence and during the continuance of an Event of Default,
following prior written notice to the Company, to exercise voting rights and to
exercise rights to give consents, ratifications and waivers with respect to any
Pledged Collateral, and to exercise all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining thereto, as
if Aron were the absolute owner thereof; provided that Aron shall have no duty
to exercise any of the foregoing rights afforded to it and shall not be
responsible to the Company or any other Person for any failure to do so or delay
in doing so.

(c) [Reserved.]

(d) Certain Other Administrative Matters. Upon the occurrence and during the
continuance of any Event of Default, Aron may cause any of the Pledged
Collateral to be transferred into its name or into the name of its nominee or
nominees (subject to the rights of the

 

25



--------------------------------------------------------------------------------

Company specified in this Section 6). If available and if otherwise required by
this Agreement, Aron shall have the right to exchange uncertificated Pledged
Collateral for certificated Pledged Collateral, and to exchange certificated
Pledged Collateral for certificates of larger or smaller denominations, for any
purpose consistent with this Agreement.

SECTION 7 Authorization; Aron Appointed Attorney-in-Fact. Aron shall have the
right to, in the name of the Company, or in the name of Aron or otherwise,
without notice to or assent by the Company, and the Company hereby constitutes
and appoints Aron (and any of Aron’s officers, employees or agents designated by
Aron) as the Company’s true and lawful attorney-in-fact, with full power and
authority to:

(a) file any of the financing statements which must be filed to perfect or
continue perfected, maintain the priority of or provide notice of Aron’s
security interest in the Collateral;

(b) take possession of and endorse any notes, acceptances, checks, drafts, money
orders or other forms of payment or security and collect any Proceeds of any
Collateral;

(c) sign and endorse any invoice or bill of lading relating to any of the
Collateral, warehouse or storage receipts, drafts against customers or other
obligors, assignments, notices of assignment, verifications and notices to
customers or other obligors;

(d) notify the U.S. Postal Service or other postal authorities to change the
address for delivery of mail addressed to the Company to such address as Aron
may designate and, without limiting the generality of the foregoing, establish
with any Person lockbox or similar arrangements for the payment of the Rights to
Payment;

(e) receive, open and dispose of all mail addressed to the Company;

(f) send requests for verification of Rights to Payment to the customers or
other obligors of the Company;

(g) contact, or direct the Company to contact, all account debtors and other
obligors on the Rights to Payment and instruct such account debtors and other
obligors to make all payments directly to Aron;

(h) assert, adjust, sue for, compromise or release any claims under any policies
of insurance;

(i) exercise dominion and control over, and refuse to permit further withdrawals
from, Deposit Accounts constituting Collateral and maintained with Aron or any
other bank, financial institution or other Person;

(j) notify each Person maintaining lockbox or similar arrangements for the
payment of the Rights to Payment to remit all amounts representing collections
on the Rights to Payment directly to Aron;

 

26



--------------------------------------------------------------------------------

(k) ask, demand, collect, receive and give acquittances and receipts for any and
all Rights to Payment, enforce payment or any other rights in respect of the
Rights to Payment and other Collateral, grant consents, agree to any amendments,
modifications or waivers of the agreements and documents governing the Rights to
Payment and other Collateral, and otherwise file any claims, take any action or
institute, defend, settle or adjust any actions, suits or proceedings with
respect to the Collateral, as Aron may deem necessary or desirable to maintain,
preserve and protect the Collateral, to collect the Collateral or to enforce the
rights of Aron with respect to the Collateral;

(l) [Reserved.]

(m) execute any and all endorsements, assignments or other documents and
instruments necessary to sell, lease, assign, convey or otherwise transfer title
in or dispose of the Collateral;

(n) execute and deliver to any securities intermediary or other Person any
entitlement order or other notice, document or instrument which Aron may deem
necessary or advisable to maintain, protect, realize upon and preserve the
Deposit Accounts and Investment Property constituting Collateral and Aron’s
security interest therein; and

(o) execute any and all such other documents and instruments, and do any and all
acts and things for and on behalf of the Company, which Aron may deem necessary
or advisable to maintain, protect, realize upon and preserve the Collateral and
Aron’s security interest therein and to accomplish the purposes of this
Agreement.

Aron agrees that, except upon the occurrence and during the continuance of an
Event of Default, it shall not exercise the power of attorney, or any rights
granted to Aron, pursuant to clauses (b) through (n). The foregoing power of
attorney is coupled with an interest and irrevocable so long as the Secured
Obligations have not been paid and performed in full. The Company hereby
ratifies, to the extent permitted by law, all that Aron shall lawfully and in
good faith do or cause to be done by virtue of and in compliance with this
Section 7.

SECTION 8 Aron Performance of Company Obligations. Aron may perform or pay any
obligation which the Company has agreed to perform or pay under or in connection
with this Agreement, and the Company shall reimburse Aron on demand for any
amounts paid by Aron pursuant to this Section 8.

SECTION 9 Aron’s Duties. Notwithstanding any provision contained in this
Agreement, Aron shall have no duty to exercise any of the rights, privileges or
powers afforded to it and shall not be responsible to the Company or any other
Person for any failure to do so or delay in doing so. Beyond the exercise of
reasonable care to assure the safe custody of Collateral in Aron’s possession
and the accounting for moneys actually received by Aron hereunder, Aron shall
have no duty or liability to exercise or preserve any rights, privileges or
powers pertaining to the Collateral.

SECTION 10 Remedies.

(a) Remedies. Upon the occurrence and during the continuance of any Event of
Default, Aron shall have, in addition to all other rights and remedies granted
to it in this Agreement, the S&O Agreement or any other Transaction Document,
all rights and remedies of a secured party under the UCC and other Applicable
Law. Without limiting the generality of the foregoing, the Company agrees that:

 

27



--------------------------------------------------------------------------------

(i) Aron may peaceably and without notice enter any premises of the Company,
take possession of any Collateral, remove or dispose of all or part of the
Collateral on any premises of the Company or elsewhere, and otherwise collect,
receive, appropriate and realize upon all or any part of the Collateral, and
demand, give receipt for, settle, renew, extend, exchange, compromise, adjust,
or sue for all or any part of the Collateral, as Aron may determine.

(ii) Aron may require the Company to assemble all or any part of the Collateral
and make it available to Aron at any place and time designated by Aron.

(iii) [Reserved.]

(iv) Aron may secure the appointment of a receiver of the Collateral or any part
thereof (to the extent and in the manner provided by Applicable Law).

(v) Aron may withdraw (or cause to be withdrawn) any and all funds from any
Deposit Accounts or securities accounts constituting Collateral.

(vi) Aron may sell, resell, lease, use, assign, transfer or otherwise dispose of
any or all of the Collateral in its then condition or following any commercially
reasonable preparation or processing (utilizing in connection therewith any of
the Company’s assets, without charge or liability to Aron therefor) at public or
private sale, by one or more contracts, in one or more parcels, at the same or
different times, for cash or credit or for future delivery without assumption of
any credit risk, all as Aron deems advisable; provided, however, that the
Company shall be credited with the net proceeds of sale only when such proceeds
are finally collected by Aron. Aron shall have the right upon any such public
sale, and, to the extent permitted by law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption, which right or equity of redemption the Company hereby
releases, to the extent permitted by law. Aron shall give the Company such
notice of any public or private sale as may be required by the UCC or other
Applicable Law. The Company recognizes that Aron may be unable to make a public
sale of any or all of the Pledged Collateral, by reason of prohibitions
contained in applicable securities laws or otherwise, and expressly agrees that
a private sale to a restricted group of purchasers for investment and not with a
view to any distribution thereof shall be considered a commercially reasonable
sale.

(vii) Aron shall not have any obligation to clean-up or otherwise prepare the
Collateral for sale. Aron has no obligation to attempt to satisfy the Secured
Obligations by collecting them from any other Person liable for them and Aron
may release, modify or waive any Collateral provided by any other Person to
secure any of the Secured Obligations, all without affecting Aron’s rights
against the Company. The Company waives any right it may have to require Aron to
pursue any third Person for any of the Secured Obligations. Aron may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered adversely to
affect the commercial

 

28



--------------------------------------------------------------------------------

reasonableness of any sale of the Collateral. Aron may sell the Collateral
without giving any warranties as to the Collateral. Aron may specifically
disclaim any warranties of title or the like. This procedure will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. If Aron sells any of the Collateral upon credit, the Company will be
credited only with payments actually made by the purchaser, received by Aron and
applied to the indebtedness of the purchaser. In the event the purchaser fails
to pay for the Collateral, Aron may resell the Collateral and the Company shall
be credited with the proceeds of the sale.

(b) [Reserved.]

(c) Proceeds Account. To the extent that any of the Secured Obligations may be
contingent, unmatured or unliquidated at such time as there may exist an Event
of Default, Aron may, at its election, (i) retain the proceeds of any sale,
collection, disposition or other realization upon the Collateral (or any portion
thereof) in a special purpose non-interest-bearing restricted deposit account
(the “Proceeds Account”) created and maintained by Aron for such purpose (which
shall constitute a Deposit Account included within the Collateral hereunder)
until such time as Aron may elect to apply such proceeds to the Secured
Obligations, and the Company agrees that such retention of such proceeds by Aron
shall not be deemed strict foreclosure with respect thereto; (ii) in any manner
elected by Aron, estimate the liquidated amount of any such contingent,
unmatured or unliquidated claims and apply the proceeds of the Collateral
against such amount; or (iii) otherwise proceed in any manner permitted by
Applicable Law. The Company agrees that the Proceeds Account shall be a blocked
account and that upon the irrevocable deposit of funds into the Proceeds
Account, the Company shall not have any right of withdrawal with respect to such
funds. Accordingly, the Company irrevocably waives until the termination of this
Agreement in accordance with Section 23 the right to make any withdrawal from
the Proceeds Account and the right to instruct Aron to honor drafts against the
Proceeds Account.

(d) Application of Proceeds. The cash proceeds actually received from the sale
or other disposition or collection of the Collateral, and any other amounts
received in respect of the Collateral the application of which is not otherwise
provided for herein, shall be applied as provided in Article 19 of the S&O
Agreement. Any surplus thereof which exists after payment and performance in
full of the Secured Obligations shall be promptly paid over to the Company or
otherwise disposed of in accordance with the UCC or other Applicable Law. The
Company shall remain liable to Aron for any deficiency which exists after any
sale or other disposition or collection of Collateral.

SECTION 11 Certain Waivers. The Company waives, to the fullest extent permitted
by law, (a) any right of redemption with respect to the Collateral, whether
before or after sale hereunder, and all rights, if any, of marshalling of the
Collateral or other collateral or security for the Secured Obligations; (b) any
right to require Aron (i) to proceed against any Person, (ii) to exhaust any
other collateral or security for any of the Secured Obligations, (iii) to pursue
any remedy in Aron’s power, or (iv) to make or give any presentments, demands
for performance, notices of nonperformance, protests, notices of protests or
notices of dishonor in connection with any of the Collateral; and (c) all
claims, damages, and demands against Aron arising out of the repossession,
retention, sale or application of the proceeds of any sale of the Collateral,
unless such damages, and claims and demands in respect thereof, are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from Aron’s gross negligence or willful misconduct.

 

29



--------------------------------------------------------------------------------

SECTION 12 Notices. All notices or other communications hereunder shall be given
in the manner and to the addresses specified in the S&O Agreement, subject to
the terms set forth in Article 27 of the S&O Agreement. Each of the Company and
Aron may change its address, facsimile number or email address for notices and
other communications hereunder by notice to the other parties.

SECTION 13 No Waiver; Cumulative Remedies. No failure on the part of Aron to
exercise, and no delay in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights and remedies under this Agreement are cumulative and not
exclusive of any rights, remedies, powers and privileges that may otherwise be
available to Aron.

SECTION 14 Costs and Expenses; Indemnification; Other Charges.

(a) Costs and Expenses. The Company agrees to pay:

(i) all reasonable out-of-pocket expenses incurred by Aron and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for Aron),
and shall pay all reasonable fees and time charges and disbursements for
attorneys who may be employees of Aron, in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including in connection with the preservation or custody of any
Collateral;

(ii) all reasonable out-of-pocket expenses incurred by Aron (including the
reasonable fees, charges and disbursements of any counsel for Aron), and shall
pay all reasonable fees and time charges for attorneys who may be employees of
Aron, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement, including its rights under this Section, (B) in
connection with the Secured Obligations, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Secured Obligations, and including in or in connection with any
Insolvency Proceeding, and (C) in connection with the protection, sale or
collection of, or other realization upon, any of the Collateral, including all
expenses of taking, collecting, holding, sorting, handling, preparing for sale,
selling, or the like, and other such expenses of sales and collections of
Collateral; and

(iii) all title, appraisal (including the allocated cost of internal appraisal
services), survey, audit, environmental inspection, consulting, search,
recording, filing and similar costs, fees and expenses incurred or sustained by
Aron or any of its Affiliates in connection with this Agreement or the
Collateral.

(b) Indemnification. The Company hereby agrees to indemnify Aron, any Affiliate
thereof (and any agent thereof) and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless

 

30



--------------------------------------------------------------------------------

from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Company), other than such Indemnitee and
its Related Parties, arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) the Secured Obligations or the use or
proposed use of the proceeds therefrom, or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Company against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Transaction Document, if the Company
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Payment. All amounts due under this Section shall be payable not later than
10 days after demand therefor.

(d) Interest. Any amounts payable to Aron under this Section 14 or otherwise
under this Agreement if not paid upon demand shall bear interest from the date
of such demand until paid in full, at the rate of interest set forth in
Section 10.6 of the S&O Agreement.

(e) Survival. The agreements in this Section 14 shall survive the termination of
the Agreement and the repayment of all Secured Obligations.

SECTION 15 Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the Company, Aron, each indemnified Person
referred to in Section 14, and their respective successors and assigns and shall
bind any Person who becomes bound as a debtor to this Agreement.

SECTION 16 Governing Law. THIS AGREEMENT SHALL BE GOVERENED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.

SECTION 17 Submission to Jurisdiction. EACH OF THE PARTIES HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT OF COMPETENT
JURISDICTION SITUATED IN THE CITY OF NEW YORK, (WITHOUT RECOURSE TO ARBITRATION
UNLESS BOTH PARTIES AGREE IN

 

31



--------------------------------------------------------------------------------

WRITING), AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO THE PARTY AT
THE ADDRESS INDICATED IN ARTICLE 27 OF THE S&O AGREEMENT. EACH PARTY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION TO PERSONAL JURISDICTION, WHETHER ON GROUNDS OF VENUE, RESIDENCE OR
DOMICILE.

SECTION 18 Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY PROCEEDINGS RELATING TO THIS AGREEMENT.

SECTION 19 Entire Agreement; Amendment. THE TERMS OF THIS AGREEMENT CONSTITUTE
THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS SET FORTH
IN THIS AGREEMENT, AND NO REPRESENTATIONS OR WARRANTIES SHALL BE IMPLIED OR
PROVISIONS ADDED IN THE ABSENCE OF A WRITTEN AGREEMENT TO SUCH EFFECT BETWEEN
THE PARTIES. THIS AGREEMENT SHALL NOT BE AMENDED EXCEPT BY THE WRITTEN AGREEMENT
OF THE PARTIES HERETO.

SECTION 20 Severability. If any Article, Section or provision of this Agreement
shall be determined to be null and void, voidable or invalid by a court of
competent jurisdiction, then for such period that the same is void or invalid,
it shall be deemed to be deleted from this Agreement and the remaining portions
of this Agreement shall remain in full force and effect.

SECTION 21 Counterparts. This Agreement may be executed by the parties in
separate counterparts and initially delivered by facsimile transmission or
otherwise, with original signature pages to follow, and all such counterparts
shall together constitute one and the same instrument.

SECTION 22 No Inconsistent Requirements. The Company acknowledges that this
Agreement and the other Transaction Documents may contain covenants and other
terms and provisions variously stated regarding the same or similar matters, and
agrees that all such covenants, terms and provisions are cumulative and all
shall be performed and satisfied in accordance with their respective terms.

SECTION 23 Termination. Upon termination of the S&O Agreement and the other
Transaction Documents and the performance of the obligations thereunder, the
security interests created by this Agreement shall terminate and Aron shall
promptly execute and deliver to the Company such documents and instruments
reasonably requested by the Company as shall be necessary to evidence the
termination of all security interests given by the Company to Aron hereunder.

[Remainder of page intentionally left blank; signature pages follow]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

COMPANY: PAR HAWAII REFINING, LLC By:  

/s/ William Monteleone

Name: William Monteleone Title: Chief Financial Officer

Signature Page 1 to Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

ARON: J. ARON & COMPANY LLC By:  

/s/ John Eleoterio

Name: John Eleoterio Title: Managing Director

Signature Page 2 to Amended and Restated Pledge and Security Agreement